 



Exhibit 10(c)

              SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT      
       

     This Second Amendment to Revolving Credit and Security Agreement (this
“Amendment”) is made and entered into as of March 14, 2007 by and among LESCO,
INC., an Ohio corporation, LESCO SERVICES, INC., an Ohio corporation, AIM LAWN &
GARDEN PRODUCTS, INC., an Ohio corporation, and LESCO TECHNOLOGIES, LLC, a
Nevada limited liability company (collectively, the “Borrowers”), the Lenders
party to the Agreement (as defined below, NATIONAL CITY BUSINESS CREDIT, INC.,
an Ohio corporation, as agent for the Lenders (the “Agent”), and NATIONAL CITY
BANK, a national banking association, as the Issuer.

              PRELIMINARY STATEMENTS              

     A. The Borrowers, the Agent, the Lenders and the Issuer have entered into
that certain Revolving Credit and Security Agreement dated as of September 27,
2006, as amended by that certain First Amendment to Revolving Credit and
Security Agreement dated as of December 28, 2006 (as amended, the “Agreement”).
     B. The Borrowers, the Agent, the Lenders and the Issuer desire to amend the
Agreement pursuant to the terms and conditions of this Amendment.
     C. Capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Agreement.
     NOW, THEREFORE, for valuable consideration received to their mutual
satisfaction, the Borrowers, the Agent, the Lenders and the Issuer hereby agree
as follows:
     1. Amendment to Article X — Events of Defaults. Article X of the Agreement
is hereby amended by deleting Section 10.21 in its entirety and replacing it
with the following:
     10.21 Revolving Advance Paydown. Failure of the Borrowers to (a) pay no
later than May 31, 2007 that portion of the Revolving Advances such that the
outstanding balance thereof does not exceed $10,000,000 and to keep such
outstanding balance equal to or less than $10,000,000 for at least 15
consecutive days thereafter; and (b) pay in full all outstanding Revolving
Advances no later than August 31, 2007 and to maintain a $0 Revolving Advance
balance for at least 60 consecutive days thereafter.
     2. Fees and Expenses. The Borrowers hereby agree to reimburse the Agent and
the Lenders for all reasonable out-of-pocket costs, fees and expenses incurred
in connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.
     3. Release of Claims. In consideration of this Amendment, the Borrowers
hereby release and discharge the Agent, the Lenders and their respective
shareholders, directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, demands, liability and causes of action
whatsoever, now known or unknown, arising prior to the date hereof out of or in
any way related to the extension or administration of the Obligations of the
Borrowers, the Agreement or any mortgage or security interest related thereto.

 



--------------------------------------------------------------------------------



 



     4. No Change or Effect. The Borrowers, the Agent and the Lenders hereby
agree to continue all liens and security interests securing the Obligations
until said Obligations, as modified herein, and any and all related promissory
notes have been fully paid. The parties hereto further agree that this Amendment
shall in no manner affect or impair the liens and security interests evidenced
by the Agreement, the Other Documents, and/or any other instruments evidencing,
securing or related to the Obligations. The Borrowers hereby acknowledge that
all liens and security interests securing the Obligations are valid and
subsisting.
     5. Obligations Absolute. The Borrowers covenant and agree (a) to pay the
balance of any principal, together with all accrued interest, as specified above
in connection with any promissory note executed and evidencing any indebtedness
incurred in connection with the Agreement, as modified by this Amendment
pursuant to the terms set forth therein, and (b) except as modified by this
Agreement or any other prior amendment to the Agreement, to perform and observe
covenants, agreements, stipulations and conditions on its part to be performed
hereunder or under the Agreement and all Other Documents executed in connection
herewith or thereof.
     6. No Set Offs, Etc. The Borrowers hereby declare that the Borrowers have
no set offs, counterclaims, defenses or other causes of action against the Agent
or the Lenders arising out of the Agreement or any Other Documents, and to the
extent any such set offs, counterclaims, defenses or other causes of action may
exist, whether known or unknown, such items are hereby waived by the Borrowers.
     7. Counterparts; Facsimile. This Amendment may be executed in counterparts
and all such counterparts shall constitute one agreement binding on all the
parties, notwithstanding that the parties are not signatories to the same
counterpart. The parties may execute this Amendment by facsimile, and all such
facsimile signatures shall have the same force and effect as manual signatures
delivered in person.
     8. Representations and Warranties. The Borrowers hereby represent and
warrant to the Agent and the Lenders that (a) the Borrowers have the legal power
and authority to execute and deliver this Amendment, (b) the officials executing
this Amendment have been duly authorized to execute and deliver the same and
bind the Borrowers with respect to the provisions hereof, (c) the execution and
delivery hereof by the Borrowers and the performance and observance by the
Borrowers of the provisions hereof do not violate or conflict with the
organizational agreements of the Borrowers or any law applicable to the
Borrowers or result in a breach of any provisions of or constitute a default
under any other material agreement, instrument or document binding upon or
enforceable against the Borrowers, and (d) this Amendment constitutes a valid
and binding obligation upon the Borrowers in every respect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  LESCO, INC.,
     an Ohio corporation    
 
           
 
  By:   /s/ Michael A. Weisbarth    
 
           
 
  Name:   Michael A. Weisbarth    
 
           
 
  Title:   V.P., CFO and Treasurer    
 
           
 
           
 
                LESCO SERVICES, INC.,
     an Ohio corporation    
 
           
 
  By:   /s/ Michael A. Weisbarth    
 
           
 
  Name:   Michael A. Weisbarth    
 
           
 
  Title:   V.P., CFO and Treasurer    
 
           
 
           
 
                AIM LAWN & GARDEN PRODUCTS, INC.,
     an Ohio corporation    
 
           
 
  By:   /s/ Michael A. Weisbarth    
 
           
 
  Name:   Michael A. Weisbarth    
 
           
 
  Title:   V.P., CFO and Treasurer    
 
           
 
           
 
                LESCO TECHNOLOGIES, LLC,
     a Nevada corporation    
 
           
 
  By:   /s/ Michael A. Weisbarth    
 
           
 
  Name:   Michael A. Weisbarth    
 
           
 
  Title:   V.P., CFO and Treasurer    
 
           
 
           
 
                NATIONAL CITY BUSINESS CREDIT, INC.,
     an Ohio corporation    
 
           
 
  By:   /s/ Anthony Alexander    
 
           
 
  Name:   Anthony Alexander    
 
           
 
  Title:   Vice President    
 
           

3



--------------------------------------------------------------------------------



 



                  NORTH FORK BUSINESS CAPITAL CORPORATION
   
 
           
 
  By:   /s/ Doug Sherlag     
 
           
 
  Name:   Doug Sherlag    
 
           
 
  Title:   Vice President    
 
           
 
           
 
                NATIONAL CITY BANK,
     a national banking association    
 
           
 
  By:   /s/ Michael McNeirney    
 
           
 
  Name:   Michael McNeirney    
 
           
 
  Title:   Vice President    
 
           

4